Citation Nr: 1028067	
Decision Date: 07/28/10    Archive Date: 08/10/10

DOCKET NO.  06-21 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, 
Montana


THE ISSUE

Entitlement to an increased rating for migraine headaches, 
currently evaluated as 10 percent disabling.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Kristin M. Abbott, Law Clerk





INTRODUCTION

The Veteran served on active duty from March 1984 to July 1984 
and June 1988 to December 1991.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, 
Montana.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.



REMAND

The VA's duty to assist includes, in appropriate cases, the duty 
to conduct a thorough and contemporaneous medical examination 
which is accurate and fully descriptive.  The Veteran was last 
examined in February 2005; the last treatment records obtained 
are from March 2006.  The Veteran's representative has indicated 
that, if the appeal cannot be granted based on the evidence of 
record, a new examination should be ordered because the most 
recent examination is over five years old.  

The Board agrees that a new examination must be ordered.  In 
addition, 
pertinent treatment records should be obtained and added to the 
record.

Accordingly, the case is REMANDED for the following action:

1.  With the assistance of the Veteran, the 
RO/AMC must obtain any treatment records 
concerning his migraine headaches.  

2.  Then, the RO/AMC should arrange for the 
Veteran to undergo another VA examination to 
ascertain the severity of his migraine 
headaches.  The claims file and a copy of this 
remand must be made available to the examiner 
for review.  The examiner is to provide a 
detailed review of the Veteran's pertinent 
medical history, current complaints, and the 
nature and extent of his current migraine 
headaches.  The examiner should address whether 
the Veteran has characteristic prostrating 
attacks occurring once a month on average, over 
the last several months and whether the Veteran 
has very frequent, completely prostrating, and 
prolonged attacks productive of severe economic 
inadaptability.  

3.  After conducting any additional development 
deemed necessary, the RO should reconsider the 
Veteran's claim, considering all the evidence 
of record.  If the benefit sought on appeal is 
not granted to the Veteran's satisfaction, the 
RO should issue a supplemental statement of the 
case and provide the Veteran and his 
representative an appropriate opportunity to 
respond.

After the Veteran has been given an opportunity to respond to the 
supplemental statement of the case and the period for submission 
of additional information or evidence set forth in 38 U.S.C.A. § 
5103(b) (West 2002) has expired, if applicable, the case should 
be returned to the Board for further appellate consideration, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is required 
of the Veteran until he is notified by the RO.  The Veteran and 
his representative have the right to submit additional evidence 
and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of the Veteran's appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


